Exhibit 10.6

AMENDMENT TO THE

CASUAL MALE RETAIL GROUP, INC.

1992 STOCK INCENTIVE PLAN, AS AMENDED

THIS AMENDMENT, made effective as of this 12th day of April, 2011, by CASUAL
MALE RETAIL GROUP, INC., a Delaware corporation (the “Company”) to the CASUAL
MALE RETAIL GROUP, INC. 1992 STOCK INCENTIVE PLAN, AS AMENDED (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company established the Plan for the purpose of encouraging and
enabling officers, employees and directors of the Company and its Subsidiaries
to acquire a proprietary interest in the Company.

WHEREAS, pursuant to Section 11 of the Plan, the Company reserved the right to
amend the Plan;

NOW, THEREFORE, effective as of April 12, 2011, the Plan shall be amended as
follows:

1. Section 5(a)(iv)(B) of the Plan shall be amended to read as follows:

“(B) If and to the extent permitted by the Committee, with shares of Stock owned
by the Optionee, or the withholding of shares of Stock that otherwise would be
delivered to the Optionee as a result of the exercise of the Option. Such
surrendered shares shall be valued at Fair Market Value on the exercise date;
or”

2. In all other respects, the Plan shall remain unchanged by this Amendment.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed the
day and year first written above.

 

CASUAL MALE RETAIL GROUP, INC. By:   /s/ Dennis R. Hernreich Name:   Dennis R.
Hernreich